UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-52985 SANUWAVE Health, Inc. (Exact name of registrant as specified in its charter) Nevada 20-1176000 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11475 Great Oaks Way, Suite 150 Alpharetta, GA (Address of principal executive offices) (Zip Code) (770) 419-7525 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. ☒  Yes ☐  No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).☒  Yes ☐  No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one): Large accelerated filer☐ Accelerated filer☐ Non-accelerated filer☐ Smaller reporting company☒ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). ☐  Yes ☒  No As of November 8, 2013, there were issued and outstanding 37,561,515 shares of the registrant’s common stock, $0.001 par value. SANUWAVE Health, Inc. Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2013 and December 31, 2012 3 Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended September 30, 2013 and 2012 4 Condensed Consolidated Statements of Cash Flows for the nine months ended September 30, 2013 and 2012 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 29 Item 4. Controls and Procedures 29 PART II – OTHER INFORMATION Item 6. Exhibits 31 SIGNATURES 32 EXHIBIT INDEX 33 -1- Special Note Regarding Forward-Looking Statements This Quarterly Report on Form 10-Q of SANUWAVE Health, Inc. and its subsidiaries (“SANUWAVE” or the “Company”) contains forward-looking statements. All statements in this Quarterly Report on Form 10-Q, including those made by the management of the Company, other than statements of historical fact, are forward-looking statements. Examples of forward-looking statements include statements regarding the Company’s future financial results, clinical trial results, regulatory approvals, operating results, business strategies, projected costs, products, competitive positions, management’s plans and objectives for future operations, and industry trends. These forward-looking statements are based on management’s estimates, projections and assumptions as of the date hereof and include the assumptions that underlie such statements. Forward-looking statements may contain words such as “may,” “will,” “should,” “could,” “would,” “expect,” “plan,” “anticipate,” “believe,” “estimate,” “predict,” “potential” and “continue,” the negative of these terms, or other comparable terminology. Any expectations based on these forward-looking statements are subject to risks and uncertainties and other important factors, including those discussed in the reports we file with the Securities and Exchange Commission, specifically the sections titled “Risk Factors” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, filed on March 26, 2013 and in the Company’s Quarterly Reports on Form 10-Q. Other risks and uncertainties are and will be disclosed in the Company’s prior and future Securities and Exchange Commission (the “SEC”) filings. These and many other factors could affect the Company’s future financial condition and operating results and could cause actual results to differ materially from expectations based on forward-looking statements made in this document or elsewhere by the Company or on its behalf. The Company undertakes no obligation to revise or update any forward-looking statements. The following information should be read in conjunction with the financial statements included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2012, filed on March 26, 2013. Except as otherwise indicated by the context, references in this Quarterly Report on Form 10-Q to “we,” “us” and “our” are to the consolidated business of the Company. -2- PART I — FINANCIAL INFORMATION Item 1. FINANCIAL STATEMENTS (UNAUDITED) SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, 2013 December 31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $ 333,830 $ 70,325 Accounts receivable - trade, net of allowance for doubtful accounts of $44,475 in 2013 and $44,124 in 2012 65,920 87,826 Inventory 243,758 292,665 Prepaid expenses 88,760 128,495 TOTAL CURRENT ASSETS 732,268 579,311 PROPERTY AND EQUIPMENT, at cost, less accumulated depreciation (Note 4) 18,006 32,842 OTHER ASSETS 11,384 11,358 INTANGIBLE ASSETS, at cost, less accumulated amortization (Note 5) 996,958 1,227,025 TOTAL ASSETS $ 1,758,616 $ 1,850,536 LIABILITIES CURRENT LIABILITIES Accounts payable $ 390,040 $ 555,898 Accrued expenses (Note 6) 833,641 721,916 Accrued employee compensation 428,233 534,659 Promissory notes (Note 7) 36,450 - Subscription payable for senior secured convertible promissory notes (Note 8) - 438,516 Interest payable, related parties (Note 9) 81,864 81,864 Capital lease payable, current portion (Note 13) 5,220 4,933 Liabilities related to discontinued operations 655,061 655,061 TOTAL CURRENT LIABILITIES 2,430,509 2,992,847 NON-CURRENT LIABILITIES Notes payable, related parties (Note 9) 5,372,743 5,372,743 Capital lease payable, non-current portion (Note 13) - 3,951 TOTAL NON-CURRENT LIABILITIES 5,372,743 5,376,694 TOTAL LIABILITIES 7,803,252 8,369,541 COMMITMENTS AND CONTINGENCIES (Note 13) STOCKHOLDERS' DEFICIT PREFERRED STOCK, par value $0.001, 5,000,000 shares authorized; no shares issued and outstanding - - COMMON STOCK, par value $0.001, 150,000,000 shares authorized; 37,196,536 and 21,007,536 issued and outstanding in 2013 and 2012, respectively 37,197 21,008 ADDITIONAL PAID-IN CAPITAL 75,445,631 64,357,193 ACCUMULATED OTHER COMPREHENSIVE INCOME 7,312 13,116 ACCUMULATED DEFICIT ) ) TOTAL STOCKHOLDERS' DEFICIT ) ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,758,616 $ 1,850,536 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. -3- SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (UNAUDITED) Three Months Ended September 30, 2013 Three Months Ended September 30, 2012 Nine Months Ended September 30, 2013 Nine Months Ended September 30, 2012 REVENUE $ 148,421 $ 178,256 $ 510,272 $ 627,153 COST OF REVENUE 29,467 43,965 109,061 197,898 GROSS PROFIT 118,954 134,291 401,211 429,255 OPERATING EXPENSES Research and development 775,717 440,193 1,744,935 1,391,634 General and administrative 1,151,709 977,859 3,160,749 3,252,127 Depreciation 4,854 4,973 14,836 15,313 Amortization 76,689 76,689 230,067 230,067 TOTAL OPERATING EXPENSES 2,008,969 1,499,714 5,150,587 4,889,141 OPERATING LOSS ) OTHER INCOME (EXPENSE) Loss on embedded conversion feature of Senior Secured Notes (Note 8) ) - ) - Loss on extinguishment of Senior Secured Notes (Note 8) ) - ) - Accretion of interest and interest expense on Senior Secured Notes (Note 8) ) - ) - Interest expense, net ) Gain on sale of fixed assets - - 7,500 - Gain (loss) on foreign currency exchange 1,442 46 ) ) TOTAL OTHER INCOME (EXPENSE) LOSS BEFORE INCOME TAXES ) INCOME TAX EXPENSE - NET LOSS ) OTHER COMPREHENSIVE LOSS Foreign currency translation adjustments ) 4,623 ) 3,589 TOTAL COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) LOSS PER SHARE: Net loss - basic $ ) $ ) $ ) $ ) Net loss - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic 31,874,479 20,907,536 24,969,972 20,907,536 Weighted average shares outstanding - diluted 31,874,479 20,907,536 24,969,972 20,907,536 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. -4- SANUWAVE HEALTH, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine Months Ended September 30, 2013 Nine Months Ended September 30, 2012 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used by operating activities Amortization 230,067 230,067 Depreciation 14,836 15,313 Change in allowance for doubtful accounts 352 ) Stock-based compensation - employees, directors and advisors 683,382 719,732 Stock issued for consulting services 751,587 - Loss on embedded conversion feature of Senior Secured Notes 2,373,813 - Accretion of interest and accured interest on Senior Secured Notes 2,178,390 - Loss on extinguishment of Senior Secured Notes 1,073,572 - Gain on sale of property and equipment ) - Changes in assets - (increase)/decrease Accounts receivable - trade 21,554 30,817 Inventory 48,907 101,386 Prepaid expenses 39,735 ) Due from Pulse Veterinary Technologies, LLC - 27,837 Other ) 1 Changes in liabilities - increase/(decrease) Accounts payable ) ) Accrued employee compensation ) 474,750 Accrued expenses 111,725 ) Promissory notes - accrued interest 1,450 - NET CASH USED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES Sale of property and equipment 7,500 - Purchase of property and equipment - ) NET CASH PROVIDED (USED) BY INVESTING ACTIVITIES 7,500 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from subscriptions payable for Senior Secured Notes 1,570,000 - Proceeds from public offering, net 1,517,450 - Proceeds from private placement 405,000 - Proceeds from promissory notes 360,000 - Proceeds from sale of capital stock - subscription agreement with related party 75,000 - Proceeds from employee stock option exercise 37,917 - Payments of principal on promissory notes ) - Payments of principal on capital lease ) ) NET CASH PROVIDED (USED) BY FINANCING ACTIVITIES 3,636,703 ) EFFECT OF EXCHANGE RATES ON CASH ) 3,589 NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 263,505 ) CASH AND CASH EQUIVALENTS, BEGINNING OF PERIOD 70,325 3,909,383 CASH AND CASH EQUIVALENTS, END OF PERIOD $ 333,830 $ 361,263 SUPPLEMENTAL INFORMATION Cash paid for interest, related parties $ 242,904 $ 242,903 Cash paid for capital lease interest $ 411 $ 676 The accompanying notes to condensed consolidated financial statements are an integral part of these statements. -5- SANUWAVE HEALTH, INC. AND SUBSIDIARIES NOTES TO UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS September 30, 2013 1. Nature of the Business SANUWAVE Health, Inc. and subsidiaries (the “Company”) is a shockwave technology company using a patented system of noninvasive, high-energy, acoustic shockwaves for regenerative medicine and other applications. The Company’s initial focus is regenerative medicine – utilizing noninvasive, acoustic shockwaves to solicit a biological response resulting in the body healing itself through the repair and regeneration of tissue, musculoskeletal and vascular structures. The Company’s lead regenerative product in the United States is the demaPACE ® device, which is in a supplemental Phase III clinical study for treating diabetic foot ulcers with possible FDA approval in 2015 subject to submission of satisfactory clinical study results. The Company’s portfolio of healthcare products and product candidates activate biologic signaling and angiogenic responses, including new vascularization and microcirculatory improvement, helping to restore the body’s normal healing processes and regeneration. The Company intends to apply its Pulsed Acoustic Cellular Expression (PACE
